ORDER

PER CURIAM:
Shannon Powell appeals an adverse verdict in her personal injury action against the Jones Store Co. She contends the trial court erred in refusing to allow her to take depositions just before trial and during trial, and in excluding expert testimony about an examination of plaintiff on the day of trial.
The court has carefully considered the arguments of Ms. Powell, and concludes that the trial court did not abuse its discretion.
The judgment is affirmed. Rule 84.16(b). A memorandum of the basis for our decision is furnished to the parties.